DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 7-9 of Remarks, filed 02-03-2021, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP2015012681A. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-012681 A hereinafter Sugii in view of JP 2015-118060 hereinafter Shirodono and U.S. Pre-Grant Publication No. 2012/0065824 hereinafter Takahashi. 
Regarding Claim 1, Sugii teaches a power supply device [100] for a vehicle (paragraph 12), comprising: a first power storage device [110] (paragraph 16); a second power storage device [112] (paragraph 17); a parallel connection switch [128] configured to electrically connect the first power storage device [110] and the second power storage device [112] in i.e. the switch [128] is configured to switch to an on-state when the first and second power storage devices are configured to supply electric power to the loads in the vehicle; and off-state when the first and second power storage devices are separated from each other) (paragraphs 21-22); and a switch controller (power supply management device) [114] (paragraph 24). 
Sugii does not specifically disclose the SOC-OCV characteristic of the power storage devices having a flat region as claimed. 
However, Shirodono teaches a power supply device (see figure 1) that comprises a battery module [1], a switch [12] configured to switch between an on-state and off-state, and switch driving means (controller) [13] (paragraphs 13-15), wherein the switch is configured to switch to an on-state when the battery is in a flat region of the SOC-OCV characteristic and the battery supplies electrical power to the load (paragraphs 16-17, see Abstract and figures 2-5). Therefore, it would have been obvious to one of ordinary skill in the art to form a battery with such SOC-OCV characteristic before the effective filing date of the claimed invention because Shirodono discloses that such configuration can effectively estimate the state of charge (SOC) based on the OCV of the battery without waiting for depolarization (see Abstract). 
In addition, Takahashi teaches a control apparatus for a vehicle comprising a battery [B] with an SOC-OCV characteristic having a flat region (see figure 3, paragraphs 68-73). Therefore, it would have been obvious to one of ordinary skill in the art to use such battery with SOC-OCV characteristic because Takahashi discloses that such configuration is effective in presuming battery use in a plug-in hybrid vehicle (paragraph 73). 

Regarding Claim 3, the combination teaches that the predetermined condition is voltage of the battery module being lower than a threshold (see paragraph 28 of Sugii, and Shirodono and Takahashi described above). 
Regarding Claim 4, the combination teaches that the second power storage device [112] is connected to the electrical component [122] in the vehicle (paragraph 22 of Sugii), and when a predetermined condition is not satisfied, the switch is turned off and the first and second power storage devices [110 and 112] are separated from each other (paragraphs 26). 
Regarding Claims 5-7, the combination teaches that the power storage devices [110 and 112] have different actual capacities (paragraph 16-17 of Sugii) and the battery module have similar positive active material such as lithium iron phosphate, and negative active material such as graphite (paragraphs 72 and 78 of Takahashi). 
Regarding Claim 8, Sugii teaches a power supply device [100] for a vehicle (paragraph 12), comprising: a first power storage device [110] (paragraph 16); a second power storage device [112] (paragraph 17); a parallel connection switch [128] configured to electrically connect the first power storage device [110] and the second power storage device [112] in parallel to supply electric power to the loads in the vehicle (i.e. the switch [128] is configured to switch to an on-state when the first and second power storage devices are configured to supply electric power to the loads in the vehicle; and off-state when the first and second power storage devices are separated from each other) (paragraphs 21-22); and a switch controller (power supply management device) [114] (paragraph 24). 
Sugii further teaches that the first power storage device [110] is connected to the starter [116], and when a predetermined condition is satisfied at a time of engine start, the switch is turned on and the first and second power storage devices [110 and 112] are connected in parallel, wherein the first power storage device supplies power to the starter (paragraph 26). 
Regarding Claim 9, Sugii teaches that the predetermined condition is voltage of the battery module being lower than a threshold (see paragraph 28 of Sugii). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729